Exhibit 10.2

 

 

FIFTH AMENDMENT

TO

REVOLVING CREDIT AGREEMENT

 

Fifth Amendment dated as of July 11, 2005 to Revolving Credit Agreement (the
“Fifth Amendment”), by and among KEANE, INC., a Massachusetts corporation (the
“Borrower”) and BANK OF AMERICA, N.A. (as successor by merger to FLEET NATIONAL
BANK) and the other lending institutions listed on Schedule 1 to the Credit
Agreement (as hereinafter defined) (the “Lenders”), amending certain provisions
of the Revolving Credit Agreement dated as of February 28, 2003 (as amended and
in effect from time to time, the “Credit Agreement”) by and among the Borrower,
the Lenders, and BANK OF AMERICA, N.A. (as successor by merger to FLEET NATIONAL
BANK) in its capacity as administrative agent for the Lenders (the
“Administrative Agent”).  Terms not otherwise defined herein which are defined
in the Credit Agreement shall have the same respective meanings herein as
therein.

 

WHEREAS, the Borrower and the Lenders have agreed to modify certain terms and
conditions of the Credit Agreement as specifically set forth in this Fifth
Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.                               Amendment to §4 of the Credit Agreement. 
Section 4 of the Credit Agreement is hereby amended as follows:

 

(a)                                  Section 4.1.1 of the Credit Agreement is
hereby amended by deleting §4.1.1 in its entirety and restating it as follows:

 

4.1.1.  Commitment to Issue Letters of Credit and Similar Instruments.  Subject
to the terms and conditions hereof and the execution and delivery by the
Borrower or, subject to the approval of the Lenders, a Subsidiary of the
Borrower and countersigned by the Borrower, of a letter of credit application on
the Administrative Agent’s customary form (an “LC Application”) or a similar
application for the issuance of a bank guarantee on the Administrative Agent’s
customary form (a “Bank Guarantee Application” and, collectively with the LC
Application, a “Letter of Credit Application”), the Administrative Agent
(including, for purposes of this §4, any affiliate or branch of the
Administrative Agent) on behalf of the Lenders and in reliance upon the
agreement of the Lenders set forth in §4.1.4 and upon the representations and
warranties of the Borrower contained herein, agrees, in its individual capacity,
to issue, extend and

 

--------------------------------------------------------------------------------


 

renew for the account of the Borrower one or more standby or documentary letters
of credit or bank guarantees (individually, a “Letter of Credit”), in such form
as may be requested from time to time by the Borrower or a Subsidiary of the
Borrower and agreed to by the Administrative Agent and in such currency other
than Dollars as the Borrower or such Subsidiary may request and which is
approved in writing by all of the Lenders; provided, however, that, after giving
effect to such request, (a) the sum of the aggregate Maximum Drawing Amount and
all Unpaid Reimbursement Obligations shall not exceed the Dollar equivalent of
$40,000,000 at any one time and (b) the sum of (i) the Maximum Drawing Amount on
all Letters of Credit, (ii) all Unpaid Reimbursement Obligations, and (iii) the
amount of all Revolving Credit Loans outstanding shall not exceed the Total
Commitment at such time.   Notwithstanding anything to the contrary contained
herein or in any Letter of Credit Application, to the extent the Borrower
requests that the Administrative Agent issue a Letter of Credit on behalf of a
Subsidiary of the Borrower, including, without limitation, those bank guarantees
in favor of the Transport Ticketing Authority of the State of Victoria in an
aggregate face amount of 45,000,000 Australian Dollars issued to support a
certain contract obtained by one of the Borrower’s Subsidiary (the “Australian
Bank Guarantees”), the Borrower agrees that the Reimbursement Obligation for
such Letter of Credit shall be the obligation of the Borrower.

 

(b)                                 Section 4.1.3 of the Credit Agreement is
hereby amended as follows:

 

(i)                                     by inserting immediately after the first
sentence of §4.1.3 the following sentence:  “Each Lender hereby agrees that
notwithstanding anything to the contrary contained in subparagraph (b) of this
§4.1.3, the Borrower shall be permitted to request Letters of Credit be issued
with an expiry date which is a date later than the date which is fourteen (14)
days (or if the Letter is confirmed by a confirmer or otherwise provides for one
or more nominated persons, forty-five (45) days) prior to the Revolving Credit
Loan Maturity Date, provided, to the extent the Borrower requests a Letter of
Credit be issued with an expiry date which is later than such fourteen (14) days
(or forty-five (45) days, as the case may be) prior to the Revolving Credit Loan
Maturity Date, the Borrower agrees to provide to the Administrative Agent cash
collateral in an amount of not less than the Maximum Drawing Amount of each such
Letter of Credit by a date which is not later than fourteen (14) days prior to
the Revolving Credit Loan Maturity Date.  To the extent the Borrower fails to so
provide such cash collateral by such date, it shall be deemed to have made a
Loan Request for a Revolving Credit Loan in such amount, with the proceeds of
such Revolving Credit Loan being disbursed directly to the Administrative Agent
to hold as cash collateral for such Letters of Credit.  Each Lender hereby
severally agrees that it shall be absolutely liable, without regard to the
occurrence of any Default or Event of Default or any other condition precedent
whatsoever, to the extent of such Lender’s Commitment Percentage, to fund such
Revolving Credit Loan”; and

 

(ii)                                  by deleting the words “Each Letter of
Credit so issued, extended or renewed shall be subject to the Uniform Customs
and Practices for Documentary Credits” which appear in §4.1.3. and substituting
in place thereof the words “Each Letter of Credit other than a bank guarantee so
issued, extended or renewed shall be subject to the Uniform Customs and
Practices for Documentary Credits”.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Section 4.6 of the Credit Agreement is
hereby amended by deleting the first sentence of §4.6 in its entirety and
restating it as follows:  “The Borrower shall pay a fee (in each case, a “Letter
of Credit Fee”) to the Administrative Agent in respect of each Letter of Credit
in an amount equal to (a) in the case of all Letters of Credit other than the
Australian Bank Guarantees, the Applicable Margin per annum with respect to
Letter of Credit Fees of the face amount of such Letter of Credit; and (b) in
the case of the Australian Bank Guarantees, one hundred twenty five basis points
per annum with respect to Letter of Credit Fees of the face amount of such
Australian Bank Guarantees, plus, in each case, an amount equal to one eighth of
one percent (1/8%) per annum of the face amount of such Letter Credit which
shall be for the account of the Administrative Agent, as a fronting fee, and the
balance of which Letter of Credit Fee shall be for the accounts of the Lenders
in accordance with their respective Commitment Percentages.”

 

§2.                               Conditions to Effectiveness.  This Fifth
Amendment shall not become effective until the Administrative Agent receives a
counterpart of this Fifth Amendment, executed by the Borrower, the Required
Lenders and the Guarantors.

 

§3.                               Representations and Warranties.  The Borrower
hereby repeats, on and as of the date hereof, each of the representations and
warranties made by it in §7 of the Credit Agreement (except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement (as amended by this Fifth Amendment) and the other Loan Documents and
changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date), provided,
that all references therein to the Credit Agreement shall refer to such Credit
Agreement as amended hereby.  In addition, the Borrower hereby represents and
warrants that the execution and delivery by the Borrower of this Fifth Amendment
and the performance by the Borrower of all of its agreements and obligations
under the Credit Agreement  as amended hereby are within the authority of the
Borrower and have been duly authorized by all necessary action on the part of
the Borrower.

 

§4.                               Ratification, Etc.  Except as expressly
amended hereby, the Credit Agreement , the other Loan Documents (which, for the
avoidance of doubt, shall included the Guarantees)  and all documents,
instruments and agreements related thereto are hereby ratified and confirmed in
all respects and shall continue in full force and effect.  The Credit Agreement
and this Fifth Amendment shall be read and construed as a single agreement.  All
references in the Credit Agreement or any related agreement or instrument to the
Credit Agreement shall hereafter refer to the Credit Agreement as amended
hereby.

 

§5.                               No Waiver.  Nothing contained herein shall
constitute a waiver of, impair or otherwise affect any Obligations, any other
obligation of the Borrower or any rights of the Administrative Agent or the
Lenders consequent thereon.

 

§6.                               Counterparts.  This Fifth Amendment may be
executed in one or more counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.

 

3

--------------------------------------------------------------------------------


 

§7.                               Governing Law.  THIS FIFTH AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as a
document under seal as of the date first above written.

 

 

KEANE, INC.

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

  John J. Leahy

 

 

  Senior Vice President and Chief Financial
Officer

 

 

 

 

 

 

 

BANK OF AMERICA, N.A. (as successor by
merger to FLEET NATIONAL BANK)

 

 

 

 

 

 

 

By:

/s/ William S. Rowe

 

 

 

  Name: William S. Rowe

 

 

  Title: Principal

 

 

 

 

KEY CORPORATE CAPITAL INC.

 

 

 

 

 

 

 

By:

/s/ Jeff Kalinowski

 

 

 

  Name: Jeff Kalinowski

 

 

  Title: Senior Vice President

 

5

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (the “Guarantors”) hereby acknowledges and
consents to the foregoing Fifth Amendment as of July 11, 2005, and agrees that
the Guaranty dated as of February 28, 2003 from each Guarantor to the
Administrative Agent and each Lender remains in full force and effect, and each
such Guarantor confirms and ratifies all of its obligations thereunder.

 

 

 

 

 

DATASKILLS, INC.

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

  John J. Leahy, Treasurer

 

 

 

 

 

 

 

KEANE FEDERAL SYSTEMS, INC.

 

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

  John J. Leahy, Treasurer

 

 

 

 

 

 

 

KEANE SECURITIES CORPORATION

 

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

  John J. Leahy, Treasurer

 

 

 

 

 

 

 

KEANE BUSINESS TRUST

 

 

 

 

 

 

 

By:

/s/ Brian T. Keane

 

 

 

  Brian T. Keane, Trustee

 

 

 

 

 

 

 

KEANE CARE, INC.

 

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

  John J. Leahy, Treasurer

 

--------------------------------------------------------------------------------


 

 

KEANE INDIA HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ John J. Leahy

 

 

 

  John J. Leahy, Treasurer

 

7

--------------------------------------------------------------------------------